Citation Nr: 1531266	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  He is a recipient of the Purple Heart medal.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that, in part, granted service connection for post-traumatic stress disorder (PTSD), assigned an initial 10 percent disability rating, and denied an increased rating for the Veteran's service-connected hypertension.  By a rating decision dated in February 2009, the rating assigned to the Veteran's service-connected PTSD was increased to 30 percent.  As this is considered only a partial grant of benefits, the Veteran continues his appeal of that issue.  

These claims were previously before the Board in February 2013, when they were remanded for additional development.  The claims have now returned to the Board for adjudication. 


FINDINGS OF FACT

1. For the period of the appeal, the evidence fails to demonstrate that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2. Throughout the pendency of the appeal, the Veteran's hypertension has required continuous medication, but has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  As the January 2008 rating decision granted service connection for PTSD, the Veteran's initial rating claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning "downstream" disability-rating elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  As the RO issued an appropriate SOC in February 2009 addressing the increased rating claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding the Veteran's claim for an increased rating for hypertension, the Veteran was notified in a letter dated in September 2007 of the evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish entitlement to an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No further notice is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.

The Veteran was afforded adequate VA examinations in February 2009 and March 2013.  The examiners reviewed the relevant medical history and provided opinions with supporting rationale and citation to the evidence.  The findings are more than adequate.

The Board recognizes that the most recent VA examination reports are now in excess of two years old.  The duty to assist does not require a claim to be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or hypertension since he was last examined.  The Veteran does not contend otherwise.

Finally, as noted above, this case was remanded by the Board in February 2013 for further development.  The RO was directed to obtain updated treatment records and schedule the Veteran for examinations regarding his claims.  The additional treatment records have been associated with the claims file and the VA examinations were completed in March 2013.  Accordingly, the Board is satisfied there was substantial compliance with the February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Ratings

Disability evaluations are determined by the application of the VA's schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. PTSD

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is currently rated at 30 percent for his PTSD, which is specifically categorized under DC 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity sue to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

In an October 2007 letter from the Veteran, he indicated that he was taking medication for his PTSD symptoms, including his "short temper" and "mood swing[s]."  He also indicated that he was attending counseling sessions.  His medical records indicate attendance in both group and individual counseling sessions to address his PTSD. In January 2008, the counselor indicated that the Veteran was casually dressed and well-groomed.  He was on time for his appointment, his speech and eye contact were within normal limits, and his thought processes were linear and logical.  The Veteran reported that his mood was "okay", he denied suicidal and homicidal ideation, and he did not report hallucinations or delusions.  The counselor found that the Veteran was anxious on observation and assigned a GAF score of 60. 

In August 2008, the Veteran was again on time for his appointment, alert and oriented in all spheres, and his grooming and hygiene were noted to be good.  His mood was dysthymic overall and his affect congruent.  His thought processes and content were linear and logical with no evidence of psychosis.  His judgment and insight were intact and he did not report suicidal or homicidal ideation.  

In a January 2009 letter from M.D., PsyD, the Veteran's counselor indicated that the Veteran attended weekly group treatment regularly since January 2008 in addition to individual psychotherapy twice a month and medication management.  M.D. noted that the Veteran has difficulties with sleep, nightmares, anxiety, familial relationships, depression, hypervigilance, and guilt.  Further, while he was previously able to use work to distract him from his PTSD symptoms, his early retirement caused a "significant increase in symptoms."  M.D. went on to note that the Veteran's PTSD causes him significant emotional distress.  The Veteran lives with his wife and is only able to maintain some friendships with one or two persons with whom he served in Vietnam.  The Veteran avoids social contact beyond this interaction.

During his VA examination in February 2009, the Veteran reported taking medication and stated that it helps calm him down.  The Veteran stated that he has been married for 40 years and described the relationship with his wife as "fine" in addition to the "fine" relationship with their son.  He has a granddaughter that he also has a relationship with.  His relationship with his mother was also good and he keeps in contact with his 10 brothers and sisters.  He noted one close friend but stated that after he retired, he made no effort to keep in contact with his coworkers.  He began working with the Marine Corp League to help Veterans, Marines, and their families.  Although he does not describe the other members as friends, he finds that they provide social contact.  He enjoys hunting, fishing, reading, watching sports on television, and watching the news.  He also tries to do crossword puzzles and sodoku.  He gardens in the spring and fall.  He reported difficulty falling asleep and waking in the middle of the night.  On average, he reports about 5 hours of sleep, but did not think this limited amount of sleep interfered with his daily activities.  He was noted to have a quick temper and recurrent and intrusive recollections of his traumatic event.  He stated that when he was working, his PTSD symptoms were less bothersome.  However, once he retired, he experienced the symptoms more frequently.  The examiner documented a GAF score of 65.

In a statement dated in February 2009, the Veteran indicated that he has nightmares about his experiences in service and he will wake up drenched in sweat, jumping out of bed to grab his rifle.  He stated that flashbacks come "infrequently" and are triggered by sounds, smells, or sights.  He noted ensuring that doors are locked before he goes to bed and keeping a loaded firearm in the house.  He also stated that he was taking medication for his mood and to help him sleep.  He mainly stays home and reads, gardens, and other things to keep busy.  He hardly ever goes out because he does not like big crowds and prefers quiet time at home.  

Notes from his July 2010 individual psychotherapy session state that the Veteran was alert and oriented in all spheres.  His grooming and hygiene were described as good.  His speech and eye contact were within normal limits and his mood was overall euthymic with a congruent affect.  His thought processes and content were linear and logical with no evidence of psychosis.  His judgment was intact and he did not report suicidal or homicidal ideation.  The Veteran reported some increase in symptoms but stated that attending group therapy sessions assists him in feeling more stable and deriving social support from group members. 

Notes from his January 2011 VA psychotherapy session state that the Veteran was well-developed and well-kempt, oriented to person, place, and time, and cooperative.  He was also calm and his speech was normal in tone, rate, volume, and amount.  His mood was euthymic and his affect was stable.  The Veteran's thought process was linear and the content was appropriate to mood and circumstances.  He did not report hallucinations or homicidal ideation.  His memory was normal, his concentration was fair, and he showed awareness to self and problems.  His judgment was normal and he was found to have the capacity to make treatment decisions.  The counselor assigned a GAF of 55.  

In December 2012, the Veteran reported that he was tolerating his current medications and felt that his mood was improving.  He continued to sleep better and did not have side effects from the medication.  He denied suicidal and homicidal ideation and reported attending group therapy sessions regularly.  He was oriented to person, place, and time, was cooperative and calm, and his speech was normal in tone, rate, volume, and amount.  His mood was variable, his affect anxious, and his thought process was linear with appropriate content.  He denied hallucinations, his memory was normal, his judgment was normal, and he showed awareness of self and problems.  The counselor assigned a GAF of 55.   

During the March 2013 VA examination, the Veteran reported that he was married and had been for 44 years.  He described his marriage as "great" and his relationship with his son was also "great".  He reported having one close friend and other more casual friends.  He enjoys fishing and gardening and spends his days by getting things accomplished from his agenda, noting he attends appointments, walks, and engages in leisure activities.  The Veteran reported that he had not worked since 1997.  

The symptoms of the Veteran's PTSD included difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response, causing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was described as "pleasant with congruent affect" and he denied any violent or assaultive behavior, including suicidal or homicidal ideation.  His speech was normal in rate and rhythm.  His appearance and hygiene were optimal and he denied any experience of panic attacks.  His though process was linear and there was no evidence of a thought disorder.  His attention and memory were also intact.  The Veteran reported some diminished interest in activities that he used to coach but the examiner stated that it did not seem related to his PTSD but rather to his retirement.  The Veteran described being more distant from others and stated that he cannot feel connected at times.  Although he reported having a bad temper, he indicated that he really worked on it in his counseling sessions.  

The examiner stated that the Veteran continues to function with mild symptom experience and impairment with some normative fluctuations when situational life stress exacerbates overall experience of PTSD.  He described the Veteran's PTSD to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He was assigned a GAF score of 61.  The examiner noted that the Veteran showed "no worsening of symptoms in the four years since he was last examined."  Rather, he appeared to be maintaining with treatment and an optimal set of family support and comping skills.  The examiner noted that the Veteran's PTSD would have a mild effect on his ability to maintain or secure employment due to his detachment, hypervigilance, sleep/fatigue at times, and exaggerated startle.  However, these symptoms would not preclude his employment.     

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 30 percent, as reduced reliability and productivity have not been shown.  While the Veteran's symptoms, such as hypervigilance, sleep impairment, and a quick temper are recognized, there is no indication that they have resulted in actual social or occupational impairment.  To the contrary, the Veteran maintains multiple positive and healthy relationships, to include a marriage of over 40 years, a "great" relationship with his son, and a close friend.  He participates in leisure activities such as gardening, hunting, and fishing.  He also reported participation in the Marine Corp League, which also provides "social interaction."  He retired from a teaching career due to longevity of employment rather than disability.  Moreover, the VA treatment records do not indicate symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, impaired judgment, or real difficulty in establishing effective social relationships.

The Board full realizes that the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The post-service treatment records and VA examination reports, and even the Veteran's lay description of his PTSD, were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In other words, when viewing the evidence in its totality, a rating in excess of 30 percent is not warranted on these bases.

The Board has also considered the Veteran's GAF scores, ranging from 55 to 65 during the appeal period.  The Veteran's relatively mild symptoms are most consistent with GAF in the range of 61-70, as he has not displayed "moderate" symptoms such as odd speech, nor has he shown "moderate" difficulty in social or occupational functioning.  The Board does not find that the Veteran's symptoms are sufficiently severe as to warrant a rating in excess of 30 percent.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. psychiatric symptomatology including anger outbursts and disruptions of mood.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is also no reason to question his credibility at this juncture.  However, while the Board may consider the subjective statements of the Veteran regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").  Even considering the lay statements from the Veteran, the totality of the evidence fails to support the assignment of an increased rating for PTSD.

For the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for PTSD must be denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Hypertension

In September 2007, the Veteran filed a claim for an increased rating for his service-connected hypertension, currently rated at 10 percent under Diagnostic Code 7101 for hypertensive vascular disease.

Under DC 7101, a 10 percent rating is warranted for diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or as a minimum rating for a Veteran with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating for diastolic pressure of predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).

In October 2007, the Veteran's blood pressure readings were noted to be 151/89, 150/90, and 150/90.  

In September 2008, the Veteran stated that his blood pressure was well controlled at home.  Although the reading was 168/98, the physician noted that the Veteran had not yet taken his medication and that the Veteran reported good readings at home.  There were no changes to his treatment plan. 

During the VA examination in February 2009, the Veteran reported occasional headaches and stated that his blood pressure was worsening.  The examiner noted that the Veteran was taking daily prescriptions to control his hypertension.  His blood pressure readings were 165/85, 130/83, and 154/94.  

In October 2010, his blood pressure readings were 160/90 and 140/90.  He reported that his blood pressure at home is typically in the 120/80 range but that he would occasionally see 90 for diastolic.  

In August 2011, his blood pressure readings were 136/82 and 128/78.  

In April 2012, the Veteran reported that he checks his blood pressure at home and his readings were usually less than 130/80.  He commented that his blood pressure is always higher at the medical center.  His readings were 158/90 and 138/82.

In January 2013, his blood pressure was noted to be 138/86 and 140/80.  

During the VA examination in March 2013, the Veteran reported ongoing continuous use of medication for control of his hypertension.  The examiner stated that the Veteran does not have a history of a diastolic blood pressure elevation of predominately 100 or higher.  The most recent blood pressure readings were noted as 145/92, 151/91, and 155/91.  The examiner noted that the Veteran's blood pressure would not impact his ability to work.  Indeed, the Veteran reported being eligible for retirement in 1997 from his job as a teacher and did not retire because of his disability.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  The evidence does not show that the Veteran's diastolic pressure was predominantly 110 or more, or that the systolic pressure was predominantly 200 or more.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted as the Veteran's symptomatology has remained consistent throughout the appeal period.  

Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Other Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD and hypertension, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating for PTSD specifically contemplates his symptoms, including sleep impairment, irritability, and hypervigilance.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  The Veteran's service-connected hypertension is evaluated as a disease of the cardiovascular system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for a predominantly higher systolic or diastolic pressure, but the medical evidence does not demonstrate that those manifestations are present in this case.  Thus, the Board finds that the disability picture resulting from the Veteran's PTSD and hypertension is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's service-connected disabilities and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD and hypertension present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Finally, although the Veteran has submitted evidence of medical disabilities and made a claim for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  Indeed, the Board notes that the Veteran claimed to retire in 1997 because he was eligible, not because of his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


